12/29/2020    Case: 4:20-cv-01879-JCH Doc. #:Case.net:
                                               1-2 20SF-CC00191
                                                       Filed: 12/29/20     Page: 1 of 11 PageID #: 9
                                                                  - Docket Entries




                                                                                         Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                           GrantedPublicAccess    Logoff TUFTSJUMBOS

                             20SF-CC00191 - RON COMPARATO V. MOCAP LLC (E-CASE)

    FV File Viewer

                                                             Sort Date Entries:                  Display Options:
 Click here to eFile on Case                                                       Descending
                                                                                                                    All Entries
 Click here to Respond to Selected Documents
                                                                                   Ascending


  11/17/2020           Judge Assigned

  11/16/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-766, for JOHN DOE ENTITY.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-765, for MOCAP LLC.
                       Filing Info Sheet eFiling
                           Filed By: JACLYN MARIE ZIMMERMANN
                       Note to Clerk eFiling
                           Filed By: JACLYN MARIE ZIMMERMANN
                       Pet Filed in Circuit Ct
                           On Behalf Of: RON COMPARATO
 Case.net Version 5.14.12                                        Return to Top of Page                                   Released 11/10/2020




                                                                    EXHIBIT 2
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                  1/1
                                                                                                  Electronically Filed - St. Francois - November 16, 2020 - 11:31 AM
 Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 2 of 11 PageID #: 10
                                                                             20SF-CC00191

                    IN THE CIRCUIT COURT OF ST. FRANCOIS COUNTY
                                 STATE OF MISSOURI

RON CAMPARATO                                )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )         Case No._____________________
MOCAP LLC                                    )
Serve: Michael C. Krull                      )
       409 Parkway Drive                     )
       Park Hills, MO 63601                  )
                                             )
       And                                   )         Jury Trial Demanded
                                             )
                                             )
JOHN DOE ENTITY                              )
                                             )
       Defendants.                           )


                                 PETITION FOR DAMAGES

       COMES NOW Plaintiff and for his Petition for Damages against Defendants states:

                                       Nature of Action

       1.      This action is brought pursuant to the Americans with Disabilities Act (ADA) for

disability discrimination.

                                             Parties

       2.      Plaintiff Ron Comparato is an individual over the age of 18 and a resident of

Missouri.

       3.      Defendant MOCAP LLC (hereinafter MOCAP or Defendant) is a Missouri

company located at 409 Parkway Drive, Park Hills, Missouri.

       4.      Pleading hypothetically and in the alternative, Defendant John Doe Entity is a

Missouri company located at 409 Parkway Drive, Park Hills Missouri.



                                                 10

                                          EXHIBIT 2
                                                                                                     Electronically Filed - St. Francois - November 16, 2020 - 11:31 AM
 Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 3 of 11 PageID #: 11




       5.      At all times relevant to this lawsuit, Plaintiff was an employee of Defendant

MOCAP and/or John Doe Entity.

       6.      At all times relevant to this lawsuit, Defendant MOCAP and/or John Doe Entity

was an employer within the meaning of the ADA.

                                               Venue

       7.      Venue is proper in St. Francois County because all of the events complained of

herein occurred in St. Francois County, as the unlawful discriminatory practices occurred in St.

Francois County, Missouri.

                                    Procedural Prerequisites

       8.      On or about September 26, 2019, Plaintiff timely submitted a charge of

discrimination against Defendants with the EEOC, Charge No. 560-2020-00149, where he

alleged Defendants unlawfully discriminated against him based on disability.

       9.      On or about August 19, 2020, the EEOC issued its Notice of Right to Sue, and

Plaintiff instituted this action within 90 days of his receipt of the Notice of Right to Sue. (See

Plaintiff’s Exhibit 1 which is attached hereto and incorporated herein).

                                        Factual Allegations

       10.     Plaintiff worked for Defendant MOCAP from January 8, 2018 until he was

terminated on January 3, 2019.

       11.     Plaintiff was an SQL Developer, and part of the Information Technology (“IT”)

department.

       12.     Plaintiff’s direct supervisor was Jason Froidcoeur.

       13.     MOCAP manufactures plastic and rubber protective products.




                                                 10

                                            EXHIBIT 2
                                                                                                    Electronically Filed - St. Francois - November 16, 2020 - 11:31 AM
 Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 4 of 11 PageID #: 12




          14.   Shortly after Plaintiff began the job, he was diagnosed with low testosterone and

low blood sugar.

          15.   These conditions were so severe that Plaintiff suffered neurological damage.

          16.   Due to these conditions, Plaintiff began receiving weekly shots at a doctor’s

office.

          17.   Plaintiff also required further testing to determine the cause of the conditions.

          18.   Plaintiff asked for accommodations in the form of working from home one day a

week, Thursdays, so that he could obtain the shots and further testing.

          19.   Plaintiff was initially allowed the accommodation from HR.

          20.   Froidcoeur did not agree with the accommodation.

          21.   Froidcoeur complained to Plaintiff about the accommodation constantly.

          22.   Froidcoeur was unhappy that Plaintiff’s disability accommodations were being

allowed by HR.

          23.   Froidcoeur began disciplining Plaintiff for working from home.

          24.   Plaintiff was able to do his work despite having the accommodations, as his job

duties were such that he was able to do them at home remotely.

          25.   On or about January 3, 2019, Plaintiff was terminated by Froidcoeur.

          26.   Froidcoeur no longer wanted to accommodate Plaintiff’s disability.

          27.   Prior to his termination, Plaintiff had received no criticisms of his work by

Froidcoeur or anyone else.

          28.   Plaintiff was terminated by Froidcoeur because he was disabled and because he

asked for accommodations.




                                                 10

                                             EXHIBIT 2
                                                                                                      Electronically Filed - St. Francois - November 16, 2020 - 11:31 AM
 Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 5 of 11 PageID #: 13




                                 Count I-Violation of the ADA
                                  Disability Discrimination
                                    Disparate Treatment

        29.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        30.    Plaintiff is disabled, as he has physical impairments, including low testosterone,

low blood sugar, and neurological damage, that limit one or more of his major life activities, and

is therefore a member of a protected group.

        31.    Because of his disability, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, including discipline and termination.

        32.    Plaintiff was capable of performing the essential functions of his job despite his

disability.

        33.    Plaintiff’s disability was a motivating factor in Defendant’s conduct.

        34.    As a result of the discrimination, Plaintiff has suffered damages, including but not

limited to lost wages and emotional distress.

        35.    Defendant’s conduct was outrageous because of an evil motive and reckless

indifference to the rights of Plaintiff, in that Defendant intentionally terminated his employment

and discriminated against Plaintiff without just cause or excuse in violation of the ADA.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.



                                                 10

                                            EXHIBIT 2
                                                                                                      Electronically Filed - St. Francois - November 16, 2020 - 11:31 AM
 Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 6 of 11 PageID #: 14




                              Count II-Violation of the ADA
                                  Disability Discrimination
                          Disparate Treatment/Regarded as Disabled


        36.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        37.    Plaintiff is disabled, because Defendant regarded Plaintiff as having a disability.

        38.    Because of his disability, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, including discipline and termination.

        39.    Plaintiff was capable of performing the essential functions of his job despite his

disability.

        40.    Plaintiff’s disability was a motivating factor in Defendant’s conduct.

        41.    As a result of the discrimination, Plaintiff has suffered damages, including but not

limited to lost wages and emotional distress.

        42.    Defendant’s conduct was outrageous because of an evil motive and reckless

indifference to the rights of Plaintiff, in that Defendant intentionally terminated his employment

and discriminated against Plaintiff without just cause or excuse in violation of the ADA.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                               Count III – Violation of the ADA
                                  Failure to Accommodate

        43.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:



                                                 10

                                            EXHIBIT 2
                                                                                                      Electronically Filed - St. Francois - November 16, 2020 - 11:31 AM
 Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 7 of 11 PageID #: 15




        44.    Plaintiff is disabled and is therefore a member of a protected group.

        45.    Defendant failed to accommodate Plaintiff’s disability despite reasonable requests

by Plaintiff, in that he was disciplined for using the accommodation, it stopped accommodating

him, and instead fired him.

        46.    As a result of Defendant’s failure to accommodate Plaintiff, Plaintiff suffered

adverse employment action and was terminated.

        47.    Plaintiff’s disability was the motivating factor in the adverse employment action

taken against him.

        48.    Plaintiff was damaged as a result of the adverse employment action taken against

him.

        49.    Defendant’s conduct as set forth above was outrageous because of an evil motive

and reckless indifference to the rights of Plaintiff, in that Defendant intentionally discriminated

against Plaintiff without just cause or excuse in violation of the ADA.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.




                                                 10

                                            EXHIBIT 2
                                                                                 Electronically Filed - St. Francois - November 16, 2020 - 11:31 AM
Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 8 of 11 PageID #: 16




                                   Respectfully submitted,


                                   PONDER ZIMMERMANN LLC

                                   By       /s/ Jaclyn Zimmermann
                                        Jaclyn M. Zimmermann, #57814
                                        jmz@ponderzimmermann.com
                                        Douglas Ponder, #54968
                                        dbp@ponderzimmermann.com
                                        20 S. Sarah
                                        St. Louis, MO 63108
                                        Phone: 314-272-2621
                                        Fax: 314-272-2713

                                        Attorneys for Plaintiff Ron Comparato




                                     10

                                  EXHIBIT 2
            Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 9 of 11 PageID #: 17

             IN THE 24TH JUDICIAL CIRCUIT, ST. FRANCOIS COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20SF-CC00191

Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
RON COMPARATO                                                   JACLYN MARIE ZIMMERMANN
                                                                1141 S 7TH STREET
                                                                STE 309
                                                          vs.   ST LOUIS, MO 63104
Defendant/Respondent:                                           Court Address:
MOCAP LLC                                                       1 N WASHINGTON ST
Nature of Suit:                                                 FARMINGTON, MO 63640
CC Other Tort                                                                                                                (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: MOCAP LLC
                            Alias:
 409 PARKWAY DRIVE
 PARK HILLS, MO 63601
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                11/16/2020
                                     _______________________________                        /s/Vicki Weible by: Jennifer Webb
                                                                                   ______________________________________________________
   ST. FRANCOIS COUNTY
                                                   Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-765              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                     EXHIBIT 2                 54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 10 of 11 PageID #: 18

             IN THE 24TH JUDICIAL CIRCUIT, ST. FRANCOIS COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20SF-CC00191

Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
RON COMPARATO                                                   JACLYN MARIE ZIMMERMANN
                                                                1141 S 7TH STREET
                                                                STE 309
                                                          vs.   ST LOUIS, MO 63104
Defendant/Respondent:                                           Court Address:
MOCAP LLC                                                       1 N WASHINGTON ST
Nature of Suit:                                                 FARMINGTON, MO 63640
CC Other Tort                                                                                                                (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: JOHN DOE ENTITY
                            Alias:
 409 PARKWAY DRIVE
 PARK HILLS, MO 63601
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                               11/16/2020
                                     _______________________________
                                                                                               /s/Vicki Weible by: Jennifer Webb
                                                                                   ______________________________________________________
   ST. FRANCOIS COUNTY
                                                   Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-766              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                     EXHIBIT 2                 54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:20-cv-01879-JCH Doc. #: 1-2 Filed: 12/29/20 Page: 11 of 11 PageID #: 19




 RON COMPARATO
 VS                                         CASE NO. 20SF-CC00191
 MOCAP LLC


                      17th                November               20




                                 Jerel Lee Poor II




                                  EXHIBIT 2
